                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,

                          Plaintiff,

              v.                               CIVIL ACTION FILE NO.
                                               1:20-CV-02447-CC
TRUE POSITION, INC.

                          Defendant.


              CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that this filing complies with the font and font size requirements of

LR 5.1B and that I have this date served the within and foregoing DEFENDANT

TRUE POSITION, INC.’S FIRST REQUEST FOR PRODUCTION OF

DOCUMENTS TO PLAINTIFF HILL & MAC GUNWORKS, LLC by E-Mail

as follows:

      Steven D. Henry                        Dianna El Hioum
      G. Marshall Kent, Jr.                  FOX ROTHSCHILD LLP
      FOX ROTSHCHILD LLP                     101 Park Ave.
      999 Peachtree Street                   17th Floor
      Suite 1500                             New York, NY 10178
      Atlanta, GA 30309

      This 6th day of August, 2020.

                                             /s/ Dean R. Fuchs
                                             Dean R. Fuchs
                                             Georgia Bar No. 279170
SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street, N.W.
Suite 2700
Atlanta, GA 30303
(404) 688-6800 telephone
d.fuchs@swtwlaw.com                     Counsel for Defendant




                                    2
